Supreme Court of Missouri
                                       en banc


IN RE: THE HONORABLE                         )      Opinion issued January 3, 2017
CHRISTINA KUNZA MENNEMEYER,                  )
                                             )     No. SC95938
       Respondent.                           )

                     ORIGINAL DISCIPLINARY PROCEEDING


PER CURIAM

       The Commission on Retirement, Removal and Discipline seeks discipline against

Respondent, the Honorable Christina Kunza Mennemeyer. See Mo. Const. art. V, sec. 24.3;

Supreme Court Rule 12.07(c). After considering the findings of fact, conclusions of law,

and recommendation of the Commission, and in accordance with this Court’s independent

review of the record, Respondent is suspended, without pay, for a period of six months

beginning February 1, 2017. See In re Hill, 8 S.W.3d 578, 580 (Mo. banc 2000).

                                            I.

       On November 6, 2014, the director of the Missouri State Public Defender System

filed a detailed complaint against Respondent. The director alleged a “judicial practice of

deliberately postponing the appointment of counsel to indigent defendants in probation
violation cases until after the time period for disqualification of the judge has passed, for

the stated and overt reason of preventing the public defender from disqualifying her.” The

director further charged that Respondent “threatened to bring bar complaints against any

public defender who entered an appearance in advance of her appointment date.”

       The dispute began in 2013 concerning the interpretation of section 600.042, RSMo

Supp. 2013. The public defender’s office believed that it had discretionary authority to

provide legal services to eligible persons when appropriate. Respondent, however,

disagreed, believing a court order was required before such services could be provided.

       In an e-mail to the public defender’s office, Respondent stated:

              Effective immediately, I will be filing bar complaints on any
              attorney who purports to represent a client without proper
              authority. This means when they file an entry in a case they
              have no authority to enter on, I believe they are in violation of
              the rules of ethics. The ethics commission can then sort it out.
              The solution is simple. Don’t enter or purport to represent a
              client on a case you have not been ordered into by a Judge if it
              is a probation case. Follow the procedure and wait to be
              appointed.

Attempting to resolve the dispute, the director requested an opportunity to meet and “come

up with a resolution that will meet your concerns and mine.” Respondent would not, stating

that the suggestion for a meeting was “presumptuous” and “a joke.”

       The director then learned that Respondent was going to continue probation

revocation cases at least 60 days because she was tired of the public defender’s office

disqualifying her. The court clerk testified that when she submitted the form to Respondent

for an indigent defendant to be represented by the public defender’s office, Respondent



                                             2
gave it back to her, stating: “I’m not appointing them right now, I’m waiting 60 days to –

so the public defender cannot disqualify me.”

       The record shows that the time lapse from the service of process to the appointment

of counsel was 60 days or longer in a number of cases. In each delayed appointment, the

defendant filed an application that showed no significant income or assets. And in each

case, the defendant was confined on the date of the first appearance. During the same time

period a number of cases came before Respondent for appointment of counsel, but the

defendants had no right to request a change of judge due to Respondent having previously

been assigned to the case. In those cases, Respondent made the appointment of counsel

well before 60 days.

       On December 4, 2015, the Commission issued a notice to Respondent to appear and

answer the charge of engaging in “a practice of postponing the appointment of counsel to

indigent defendants in probation revocation cases until after the time period for obtaining

change of judge had passed thereby subverting the defendants’ right to a change of judge.”

The charge was subsequently amended to include four counts alleging violations of the

Code of Judicial Conduct and misconduct under the Missouri Constitution.

      Within weeks of receiving notice of the judicial complaint, on December 29, 2015,

Respondent filed a complaint with the office of chief disciplinary counsel stating that

although a public defender was legally allowed to enter his appearance in a habeas corpus

proceeding, the Respondent nevertheless felt obligated to file the complaint because of her

disagreement with the public defender’s office concerning representation of indigent

defendants in probation revocation cases. Respondent ultimately conceded before the

                                            3
Commission that the actions of the public defender in the habeas corpus proceeding were

legal and that it would be appropriate for her to withdraw her complaint.

      At the hearing on the complaint against Respondent, the Commission received

exhibits and testimony, including Respondent’s testimony. See In re Elliston, 789 S.W.2d
469, 472 (Mo. banc 1990). Following the hearing, the Commission found as follows:

             The Commission finds that there was no reason to not appoint
             the Public Defender on the first court appearance in [cases
             where it was delayed beyond 60 days].

             The Commission finds that Respondent postponed the
             appointment of counsel . . . and thereby the defendants’ rights
             to a change of judge and the rights to access to counsel were
             subverted.

             The Commission further finds that Respondent’s conduct was
             intentional for the purpose of avoiding the Public Defender’s
             opportunity to obtain a change of judge.

             The Commission also finds . . . that the conduct . . . was a
             practice or pattern of conduct.

             The Commission finds Respondent’s actions of threatening
             and then in filing an ethics complaint against [a public
             defender] . . . to be coercive, operating to restrict the ability of
             the Public Defender Office to represent their clients, and
             appeared to be and was filed in retaliation for a complaint filed
             by the Director of the Public Defender Office against
             Respondent.

      In accordance with these findings of fact, the Commission “found serious violations

of the Code of Judicial Conduct,” including Rules 2-1.1, 2-1.2, 2-2.2(A)-(B), 2-2.3(A),

2-2.5(A), 2-2.6(A), 2-2.16, as well as misconduct under article V, section 24, of the

Missouri Constitution. The Commission then submitted to this Court a transcript of the

record of all evidence and of all proceedings before it, along with its findings of fact,

                                              4
conclusions of law, and recommendation that Respondent be suspended from office

without pay for a period of six months. Respondent did not file a brief in this Court with

any objections to the Commission’s findings, conclusions, or recommendation and did not

request oral argument. See Rule 12.08.

                                              II.

       “This Court has the ultimate responsibility to ‘remove, suspend, discipline or

reprimand any judge of any court.’” In re Hill, 8 S.W.3d at 581 (quoting Mo. Const. art.

V, sec. 24). This Court “independently reviews the evidence and the Commission’s fact

findings.” Id. (citing In re Buford, 577 S.W.2d 809 (Mo. banc 1979)). “Where credibility

is at issue, this Court gives substantial consideration and due deference to the

Commission’s ability to judge the credibility of witnesses appearing before it.” Id. (citing

In re Briggs, 595 S.W.2d 270 (Mo. banc 1980)). Disciplinary charges must be proved by a

preponderance of the evidence. In re Baber, 847 S.W.2d 800, 802 (Mo. banc 1993).

       Regardless of the correct interpretation of any law – section 600.042 in this case –

it is a violation of the Code of Judicial Conduct, and misconduct under the constitutional

standard, for a judge to intentionally subvert the rights of litigants. See In re Hill, 8 S.W.3d

at 583 (noting this Court must find the judge violated a constitutional standard such as

misconduct); Mo. Const. art. V, sec. 24.3 (Disciplinary action against a judge is authorized

“for the commission of a crime, or for misconduct . . . or oppression in office.”); see also

In re Elliston, 789 S.W.2d at 477 (noting that a threat to continue an action following

disqualification was subject to discipline because the manner in which the judge informed

counsel was “discourteous, abrasive and misconduct in office”).

                                               5
      The Code of Judicial Conduct for Missouri judges provides, in pertinent part, as

follows:

              A judge shall comply with the law, including the Code of
              Judicial Conduct.

Rule 2-1.1.

              A judge shall act at all times in a manner that promotes public
              confidence in the independence, integrity, and impartiality of
              the judiciary, and shall avoid impropriety and the appearance
              of impropriety.

Rule 2-1.2.

              (A) A judge shall uphold and apply the law, and shall perform
              all duties of judicial office promptly, efficiently, fairly and
              impartially.
              (B) A judge may make reasonable efforts, consistent with the
              law and court rules, to facilitate all litigants, including self-
              represented litigants, being fairly heard.

Rule 2-2.2(A)-(B).

              A judge shall perform the duties of judicial office without bias
              or prejudice.

Rule 2-2.3(A).

              A judge shall perform judicial and administrative duties
              competently and diligently.

Rule 2-2.5(A).

              A judge shall accord to every person who has a legal interest
              in a proceeding, or that person’s lawyer, the right to be heard
              according to law.

Rule 2-2.6(A).

              (A) A judge shall cooperate and be candid and honest with
              judicial and lawyer disciplinary agencies.

                                             6
                (B) A judge shall not retaliate, directly or indirectly, against a
                person known or suspected to have assisted or cooperated with
                an investigation of a judge or a lawyer.

Rule 2-2.16(A)-(B).

         Having reviewed the evidence before the Commission, it is clear that Respondent

intentionally delayed the appointment of public defenders to subvert the rights of indigent

defendants. She did this, ostensibly, because of a disagreement over whether the public

defender’s office could enter an appearance for an indigent defendant in probation violation

cases.

         Interfering with the administration of justice, as in this case, undermines the “public

confidence in the independence, integrity, and impartiality of the judiciary,” to say nothing

of the lack of promptness, efficiency or fairness to a defendant’s right to be heard. What is

more, the impact of Respondent’s misconduct operated to prejudice indigent defendants

who were confined and awaiting appointment of counsel. Their right to be heard according

to law was delayed. Finally, Respondent’s threats of filing disciplinary complaints against

counsel, and ultimately filing a disciplinary complaint in retaliation for a judicial complaint

filed by the director of the public defender’s office, violates the Code of Judicial Conduct

and constitutes misconduct. Even if it was not in retaliation, as Respondent claimed, it was

inconsistent with the propriety with which a judge should act.

                                               III.

         The evidence supports each of the charges brought against Respondent and

constitutes violations of Rules 2-1.1, 2-1.2, 2-2.2(A)-(B), 2-2.3(A), 2-2.5(A), 2-2.6(A),



                                                7
2-2.16, as well as misconduct under article V, section 24, of the Missouri Constitution. The

Court, therefore, accepts the recommendation of the Commission and suspends the

Honorable Christina Kunza Mennemeyer, without pay, for a period of six months

beginning February 1, 2017.



Breckenridge, C.J., Stith, Draper, and Russell, JJ., concur; Wilson, J., concurs in separate
opinion filed; Fischer, J., concurs in opinion of Wilson, J.




                                             8
            SUPREME COURT OF MISSOURI
                                       en banc



IN RE: THE HONORABLE                          )
CHRISTINA KUNZA MENNEMEYER,                   )
                                              )   No. SC95938
                             Respondent,      )


                               CONCURRING OPINION

       The Commission on Retirement, Removal and Discipline (the “Commission”)

determined that Respondent committed multiple acts of “misconduct” as that term is used

in article IV, section 24, of the Missouri Constitution and recommends to this Court that

Respondent be suspended from office without pay for a period of six months. The Court

accepts this recommendation, and I concur.

       I write separately to address the erroneous interpretation of section 600.042.3

and .4, RSMo Supp. 2013, 1 included in the Commission’s recommendation, and to

emphasize that – even though Respondent was (at least in part) correct in her reading of

that statute – this in no way excuses or mitigates the seriousness of her misconduct.




1
   Section 600.042.5 was amended in 2016. See Senate Bill 735 (2016). This amendment does
not affect the meaning of subsections .3 and .4 at issue here. Unless otherwise stated, all
statutory references are to RSMo Supp. 2013.
       As described more fully in the Court’s opinion, much of Respondent’s misconduct

occurred in the course of a dispute between Respondent and various representatives of

the Missouri State Public Defender’s office. This dispute concerned the prerequisites that

must be met before a public defender may enter an appearance on behalf of an indigent

defendant charged with a probation violation. Respondent contended that no public

defender could enter such an appearance unless and until appointed by the court. In

finding Respondent guilty of the charged misconduct and recommending that she be

suspended from office, the Commission states:

       The commission finds that Respondent’s interpretation of Chapter 600 was
       erroneous. While 600.042.4(3) requires a public defender to represent a
       person charged with a probation violation after court order, that statute does
       not prohibit the public defender from entering in probation violation cases
       at its own discretion. That Public Defender is given the discretion to
       represent eligible persons is made clear by Section 600.042.3, RSMo which
       explicitly grants the Public Defender the discretion to represent any eligible
       person.

Commission Recommendation, at p.9.

       This conclusion contradicts the plain language of the statute. Section 600.042

provides, in relevant part:

       3. The director and defenders shall, within guidelines as established by the
       commission and as set forth in subsection 4 of this section, accept requests
       for legal services from eligible persons entitled to counsel under this
       chapter or otherwise so entitled under the constitution or laws of the United
       States or of the state of Missouri and provide such persons with legal
       services when, in the discretion of the director or the defenders, such
       provision of legal services is appropriate.

       4. The director and defenders shall provide legal services to an eligible
       person:




                                             2
               (1) Who is detained or charged with a felony, including appeals from
               a conviction in such a case;

               (2) Who is detained or charged with a misdemeanor which will
               probably result in confinement in the county jail upon conviction,
               including appeals from a conviction in such a case, unless the
               prosecuting or circuit attorney has waived a jail sentence;

               (3) Who is charged with a violation of probation when it has been
               determined by a judge that the appointment of counsel is necessary
               to protect the person's due process rights under section 559.036;

               (4) Who has been taken into custody pursuant to section 632.489,
               including appeals from a determination that the person is a sexually
               violent predator and petitions for release, notwithstanding any
               provisions of law to the contrary;

               (5) For whom the federal constitution or the state constitution
               requires the appointment of counsel; and

               (6) Who is charged in a case in which he or she faces a loss or
               deprivation of liberty, and in which the federal or the state
               constitution or any law of this state requires the appointment of
               counsel; however, the director and the defenders shall not be
               required to provide legal services to persons charged with violations
               of county or municipal ordinances, or misdemeanor offenses except
               as provided in this section.

§ 600.042.3 and .4.

       Section 600.042.4 provides that the Public Defender 2 “shall provide”

representation to an “eligible person” 3 in certain specified circumstances. Nothing in this

statute, or elsewhere in chapter 600, suggests that a court-ordered “appointment” is




2
   For purposes of this opinion, the director and all others providing legal services under the
director’s authority or direction are referred to as “the Public Defender.”
3
  An “eligible person” is one “who falls within the financial rules for legal representation at
public expense prescribed by section 600.086.” § 600.011(10).

                                                 3
needed to trigger this obligation. Nor do any of this Court’s rules create such a

prerequisite to the Public Defender entering an appearance and providing the services

mandated by section 600.042.4. 4

       In five of the six categories of defendants described in section 600.042.4, the only

prerequisite to the Public Defender’s statutory obligation to provide representation is that

the Public Defender be satisfied: (a) that the defendant is an “eligible person” and (b) that

the defendant is in one of the six circumstances described in section 600.042.4. Court

action is a prerequisite for the Public Defender’s duty to provide representation only for

the third category of defendants.

       For defendants in circumstances described in section 600.042.4(3), i.e., those

“charged with a violation of probation,” the Public Defender has no obligation to provide

representation under section 600.042.4 unless and until “it has been determined by a

judge that the appointment of counsel is necessary to protect the person’s due process

rights under section 559.036[,]” which provides:

       Probation shall not be revoked without giving the probationer notice and an
       opportunity to be heard on the issues of whether such probationer violated a
       condition of probation and, if a condition was violated, whether revocation
       is warranted under all the circumstances. Not less than five business days


4
   To be sure, there are many rules that require a trial court “to appoint” (or state that it “shall
appoint”) counsel under various circumstances. See, e.g., Rule 31.02(a) (for defendants in all
felony or misdemeanor prosecutions in which “conviction would probably result in
confinement”); Rule 31.02(c) (for defendants on appeal where convicted and sentenced to
confinement); Rule 37.50 (for defendants in all ordinance violations where “conviction would
probably result in confinement”); Rule 115.02 (for juveniles in certain juvenile division
proceedings); Rule 115.03 (for parents or guardians in certain juvenile division proceedings).
These rules, however, concern an individual’s rights (usually based in the state or federal
constitution) and the trial courts’ responsibility to protect those rights. They do not purport to
enlarge or restrict the Public Defender’s statutory obligations under section 600.042.4.

                                                   4
       prior to the date set for a hearing on the violation, except for a good cause
       shown, the judge shall inform the probationer that he or she may have the
       right to request the appointment of counsel if the probationer is unable to
       retain counsel. If the probationer requests counsel, the judge shall
       determine whether counsel is necessary to protect the probationer’s due
       process rights. If the judge determines that counsel is not necessary, the
       judge shall state the grounds for the decision in the record.

§ 559.036.6 (emphasis added).

       Under sections 600.042.4(3) and 559.036.6, therefore, the Public Defender is

obligated to provide representation to an indigent defendant charged with a probation

violation 5 only if: (a) the defendant requests counsel; (b) the defendant is “eligible;” and

(c) the court determines that counsel is necessary to protect the defendant’s due process

rights. Again, when these three prerequisites are met, a court-ordered “appointment” is

not required before the Public Defender can (indeed, must) fulfill this statutory mandate. 6


5
   It appears that sections 600.042.4(3) and 559.036.6 pertain to defendants facing charges of
probation violations where their Sixth Amendment right to counsel in the underlying criminal
prosecution is exhausted, i.e., where imposition of sentence was not previously suspended. A
defendant placed on probation after imposition of sentence was suspended has not been
convicted and the underlying criminal prosecution may resume. In such cases, a probation
violation hearing that could result in the revocation of probation and imposition of sentence is a
“critical phase” of the underlying criminal prosecution and, therefore, the defendant’s Sixth
Amendment right to counsel applies. See Mempa v. Rhay, 389 U.S. 128, 130 (1967) (concluding
defendant had a right to counsel at probation revocation hearing and, in the event probation is
revoked, at sentencing where imposition of sentencing originally was suspended subject to
probation); see also State ex rel. Mo. Public Defender Comm’n v. Pratte, 298 S.W.3d 870, 884-
85 (Mo. banc 2009) (holding that public defender may not elect not to represent otherwise
eligible defendants in “new probation revocation cases in which a suspended execution of
sentence previously had been imposed”). Accordingly, such cases properly fall within other
categories described in section 600.042.4, not section 600.042.4(3) and its unique prerequisite of
court action before the Public Defender’s statutory obligation to provide representation is
triggered.
6
   To be clear, there is nothing wrong with the common (though far-from-uniform) practice of
having the trial court enter an order “appointing” the Public Defender in any circumstance
described in section 600.042.4. Such orders can facilitate communication and cooperation
between the state, the Public Defender, and the courts and help ensure effective representation of

                                                5
       The Commission’s reading of section 600.042.4(3) acknowledges that a trial

court’s due process determination is a prerequisite to the Public Defender representing a

defendant charged with a probation violation. But the Commission further opines that

section 600.042.3 provides the Public Defender with discretionary authority to represent

an “eligible” defendant in such circumstance even it the court has not made a finding that

such representation is required to protect the defendant’s due process rights. This is

incorrect.

       Section 600.042.3 provides that the Public Defender “shall” accept requests for

legal services from “eligible” persons and “provide such persons with legal services

when, in the discretion of the director or the defenders, such provision of legal services is

appropriate.” But the Public Defender’s discretionary authority under section 600.042.3

does not extend to all “eligible” persons, as the Commission suggests. Instead, it extends

only to “eligible” persons who are “entitled to counsel under this chapter or otherwise so

entitled under the constitution or laws of the United States or of the state of Missouri.” If

a defendant’s sentence has been imposed but its execution stayed pending a term of

probation, the defendant’s statutory right to counsel under section 600.042.4(3) and

556.036.6 when charged with a probation violation (and any state or federal


indigent defendants. See Pratte, 298 S.W.3d at 887-88 (“[T]he Court expects that presiding
judges, prosecutors and the public defender will work together cooperatively” when the public
defender faces excessive caseloads and “find a way to assure that all defendants who are
represented by the public defender’s office will be ensured effective representation and that other
indigent defendants will be represented effectively as well.”). However, such orders cannot and
do not enlarge the Public Defender’s statutory obligation to provide representation beyond the
circumstances set forth in section 600.042.4, or make mandatory the Public Defender’s
discretionary authority to provide representation in the circumstances set forth in section
600.042.3.


                                                6
constitutional right to counsel under those circumstances) is triggered only when the

court makes a finding that – under the defendant’s particular circumstances – counsel is

necessary to protect the defendant’s due process rights. Accordingly, at least insofar as

such defendants are concerned, the Public Defender’s discretionary authority to provide

representation under section 600.042.3 extends no further than the Public Defender’s

mandatory duty to do so under section 600.042.4(3).

       As the foregoing plain reading of section 600.042.3 and .4 demonstrates,

Respondent was incorrect in her position that the Public Defender had no authority to

appear for certain defendants facing probation violation charges without being appointed

by the court to do so, but was correct in her position that the Public Defender had no

authority to appear for such defendants unless and until the court makes a finding that

counsel was necessary under the circumstances to protect an individual defendant’s due

process rights. I write separately to ensure that, in failing to address the misreading of

section 600.042 in the Commission’s recommendation, the Court is not mistaken as

having ratified it.

       More importantly, I write to emphasize the fact that Respondent was correct

(in part) in her reading of this statute does nothing to excuse or mitigate the seriousness

of her misconduct. Judges are neutral arbiters of the disputes that come before them.

Here, time after time, Respondent let her view of the Public Defender’s authority – which

authority was invoked by the defendant and never questioned by the state – outweigh her

judicial obligation to maintain both the fact and the appearance of objectivity and




                                              7
impartiality in adjudicating the cases before her. And Respondent’s misconduct did not

stop there.

       In the course of her dispute with the Public Defender, Respondent purposely and

repeatedly sacrificed the rights of some defendants in probation violation cases to the

statutory interpretation point she felt compelled to make to the Public Defender generally.

Time and again, defendants who would have been entitled to representation by the Public

Defender were denied that representation for some period because Respondent refused to

make a timely determination of whether, under the circumstances, counsel was necessary

to protect each defendant’s due process rights.

       It is difficult to imagine a reasonable justification for not taking up and deciding

this question during a defendant’s first appearance before the court, particularly if the

defendant is incarcerated. Of course, an isolated failure to do so would not raise a

question of judicial misconduct for the Commission and this Court, but would simply be

a matter for ordinary review – and, if error, correction – by a higher court. Respondent’s

conduct, however, was no isolated incident. Instead, Respondent repeatedly refused to

make findings as to defendants’ due process rights expressly for the purpose of depriving

those defendants both of the timely representation to which they otherwise would have

been entitled and the right to a change of judge under Rule 51.05 that she believed such

counsel might properly assert on their behalf. This constitutes a serious pattern of

misconduct under article V, section 24, and fully merits the suspension recommended by

the Commission.




                                              8
       Accordingly, I concur in the Court’s decision to accept the Commission’s

recommendation because Respondent purposely subverted the rights of certain

defendants to her feud with the Public Defender, a battle that was not hers to fight and

that readily was susceptible to a more constructive and less harmful resolution. The fact

that Respondent had the better of the statutory construction issue underlying that feud

does not excuse Respondent’s misconduct or serve to mitigate the discipline that

misconduct merits.




                                                      _____________________________
                                                      Paul C. Wilson, Judge




                                             9